

116 HR 5321 IH: Public Health Infrastructure Modernization Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5321IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mrs. McBath (for herself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to expand, enhance, and improve public health data systems,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Health Infrastructure Modernization Act of 2019. 2.Public health data system transformationSubtitle C of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh–31 et seq.) is amended by adding at the end the following:
			
				2822.Public health data system transformation
					(a)Expanding CDC and public health department capabilities
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (A)conduct activities to expand, enhance, and improve public health data systems used by the Centers for Disease Control and Prevention, related to the interoperability and improvement of such systems (including with respect to preparedness for, prevention and detection of, and response to public health emergencies); and
 (B)award grants or cooperative agreements to State, local, Tribal, or territorial public health departments for the expansion and modernization of public health data systems, to assist public health departments in—
 (i)assessing current data infrastructure capabilities and gaps to improve consistency in data collection, storage, and analysis, and as appropriate to improve dissemination of public health-related information;
 (ii)improving secure public health data collection, transmission, exchange, maintenance, and analysis; (iii)improving the secure exchange of data between the Centers for Disease Control and Prevention, State, local, Tribal, and territorial public health departments, public health organizations, and health care providers, including—
 (I)between public health officials in multiple jurisdictions within a State; and (II)by simplifying and supporting reporting by health care providers pursuant to State law, including through the use of health information technology;
 (iv)enhancing the interoperability of public health data systems (including systems created or accessed by public health departments) with health information technology, including with health information technology certified under section 3001(c)(5);
 (v)supporting and training public health data systems, data science, and informatics personnel; (vi)supporting earlier disease and health condition detection, such as through near real-time data monitoring, to support rapid public health responses;
 (vii)supporting activities within the applicable jurisdiction related to the expansion and modernization of electronic case reporting; and
 (viii)developing and disseminating information related to the use and importance of public health data. (2)Data standardsIn carrying out paragraph (1), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, as appropriate and in coordination with the Office of the National Coordinator for Health Information Technology, designate data and technology standards (including standards for interoperability) for public health data systems, with deference given to standards published by consensus-based standards development organizations with public input and voluntary consensus-based standards bodies.
 (3)Public-private partnershipsThe Secretary may develop and utilize public-private partnerships for technical assistance, training, and related implementation support for State, local, Tribal, and territorial public health departments, and the Centers for Disease Control and Prevention, on the expansion and modernization of electronic case reporting and public health data systems, as applicable.
						(b)Requirements
 (1)Health information technology standardsThe Secretary may not award a grant or cooperative agreement under subsection (a)(1)(B) unless the applicant uses or agrees to use standards endorsed by the National Coordinator for Health Information Technology pursuant to section 3001(c)(1) or adopted by the Secretary under section 3004.
 (2)WaiverThe Secretary may waive the requirement under paragraph (1) with respect to an applicant if the Secretary determines that the activities under subsection (a)(1)(B) cannot otherwise be carried out within the applicable jurisdiction.
 (3)ApplicationA State, local, Tribal, or territorial health department applying for a grant or cooperative agreement under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include information describing—
 (A)the activities that will be supported by the grant or cooperative agreement; and (B)how the modernization of the public health data systems involved will support or impact the public health infrastructure of the health department, including a description of remaining gaps, if any, and the actions needed to address such gaps.
 (c)Strategy and implementation planNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a coordinated strategy and an accompanying implementation plan that identifies and describes the measures the Secretary will utilize to—
 (1)update and improve public health data systems used by the Centers for Disease Control and Prevention; and
 (2)carry out the activities described in this section to support the improvement of State, local, Tribal, and territorial public health data systems.
 (d)ConsultationIn carrying out this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall consult with State, local, Tribal, and territorial public health departments, professional medical and public health associations, associations representing hospitals or other health care entities, health information technology experts, and other appropriate public or private entities.
 (e)Report to CongressNot later than 1 year after the date of enactment of this section, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes—
 (1)a description of any barriers to— (A)public health authorities implementing interoperable public health data systems and electronic case reporting;
 (B)the exchange of information pursuant to electronic case reporting; or (C)reporting by health care providers using such public health data systems, as appropriate, and pursuant to State law;
 (2)an assessment of the potential public health impact of implementing electronic case reporting and interoperable public health data systems; and
 (3)a description of the activities carried out pursuant to this section. (f)Electronic case reportingIn this section, the term electronic case reporting means the automated identification, generation, and bilateral exchange of reports of health events among electronic health record or health information technology systems and public health authorities.
 (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024..
		